Citation Nr: 1042849	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder (PTSD).   

2.  Entitlement to an initial rating in excess of 30 percent for 
PTSD.   



REPRESENTATION

Appellant represented by:	Kenneth L. La Van, Attorney


ATTORNEY FOR THE BOARD

Dan Brook Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and March 2010 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The Veteran initially requested a Travel Board hearing on the 
matter of entitlement to service connection for a psychiatric 
disorder, but withdrew that request in June 2003, asking that his 
testimony at the Decision Review Officer (DRO) hearing held in 
May 2001 be taken into account by the Board in place of any other 
type of hearing.  In May 2004, Board remanded the case for 
further development.  Then, in a January 2007 decision, the Board 
denied a claim for service connection for PTSD, but remanded the 
issue of service connection for a psychiatric disorder other than 
PTSD for further development.

In a February 2009 decision, the Board denied service connection 
for a psychiatric disorder other than PTSD and the Veteran 
initiated a timely appeal to the Court of Appeals for Veterans' 
Claims (Court).  In November 2009, counsel for the VA Secretary 
and the appellant filed a Joint Motion for Remand to the Board; 
by November 2009 Order, the Court granted the Joint Motion, 
vacating the Board's February 2009 decision, and remanding the 
claim to the Board for additional proceedings consistent with the 
Joint Motion.  In particular, the Joint Motion indicated that on 
remand, it was necessary for the Board to discuss any impact of 
the recent holidng in Clemons v. Shinseki on the Veteran's claim 
for a mental disorder, to include PTSD, particularly regarding 
whether the claim had been properly bifurcated, and if not, 
whether a claim for service connection for PTSD remained pending.

In a March 2010 decision, the RO granted service connection for 
PTSD and assigned a 30 percent disability rating.  As a result, 
the claim for service connection for PTSD can no longer be 
pending, thus making moot any consideration by the Board as to 
whether this claim was properly bifurcated from his claim for 
service connection for a psychiatric disorder other than PTSD.  
However, the claim for service connection for a psychiatric 
disorder other than PTSD must still be considered as on appeal 
before the Board as it was encompassed by the Court's order 
upholding the November 2009 Joint Motion.      

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In March 2010, the Veteran was afforded a psychiatric examination 
by a VA nurse practitioner, under the supervision of a VA 
psychiatrist.  The nurse practitioner affirmatively diagnosed the 
Veteran with PTSD caused by or as a result of combat exposure in 
Vietnam and also diagnosed the Veteran with schizophrenia.  Her 
opinion regarding the Veteran's PTSD formed the basis of the RO's 
grant of service connection for the disorder in March 2010.  
However, the nurse practitioner did not provide an opinion as to 
whether the diagnosed schizophrenia is also related to the 
Veteran's military service (In this regard, the Board notes that 
the nurse practitioner was not asked to provide such an opinion 
as the claim for service connection for a psychiatric disorder 
other than PTSD was not before the RO at the time of the 
examination).  The Board finds that such an opinion will be 
helpful in resolving the instant claim.  

Prior to sending the claims file to the Nurse Practitioner to 
provide the opinion, the RO should obtain all outstanding, 
available records of mental health treatment received by the 
Veteran, which are not already of record.  In this regard, the 
Board notes that in a July 2010 letter, the Veteran's 
representative indicated that the Veteran had received mental 
health treatment from several different providers while his claim 
was under consideration by the Court.  Accordingly, on remand, 
the RO should ask the Veteran and his representative to 
appropriately identify these providers so that records may be 
obtained from them.  

Additionally, the RO should determine whether there any available 
VA mental health records, which have not been associated with the 
claims file.  In this regard, it appears that VA records from 
April 1997 to October 2004 and from February 2010 to June 2010 
have been associated with the claims file.  Accordingly, the RO 
should obtain any additional outstanding VA mental health 
treatment records for the time frame subsequent to June 2010 and 
also any time frames prior to June 2010, for which VA treatment 
records have not already been obtained.  
The Board also notes that in response to the RO's award of 
service connection for PTSD in March 2010, the Veteran, through 
his representative, filed an April 2010 notice of disagreement in 
regard to the 30 percent rating assigned.  A statement of the 
case (SOC) was issued in September 2010, and later in September 
2010, the Veteran, through his representative, filed a VA Form 9, 
where he specifically requested a personal hearing before a 
Veterans Law Judge (VLJ) sitting at the RO (i.e. Travel Board 
hearing).  Thus, as a VA Form 9 has already been filed in 
relation to the Veteran's claim for increase for PTSD, this issue 
is also on appeal before the Board.  Accordingly, because there 
is no indication in the claims file that the Veteran's hearing 
request has been addressed, and because Travel Board hearings are 
scheduled by the RO, this issue must also be remanded for 
scheduling of the requested hearing.  Further, as the development 
to be undertaken by the RO in conjunction with the claim for 
service connection for psychiatric disability other than PTSD may 
produce information pertinent to the Veteran's claim for an 
increased rating for PTSD, the hearing should be scheduled only 
after that development is completed.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran and his 
representative to identify all sources of 
treatment or evaluation he has received for 
psychiatric disorder, and should secure 
copies of complete records (not already 
associated with the claims file) of the 
treatment or evaluation from all sources 
appropriately identified.   The RO should 
also obtain any outstanding records of VA 
mental health treatment, which are not 
already of record, including records from the 
frame subsequent to June 2010, and records 
from the time frame between October 2004 and 
February 2010. 

2.  The RO should then send the claims file 
back to the VA nurse practitioner who 
performed the February 2010 VA examination 
for a medical opinion concerning the etiology 
of the Veteran's schizophrenia.  After 
reviewing the complete claims file, including 
the service treatment records, all records of 
post-service mental health treatment and all 
mental health opinions of record concerning 
the nature and etiology of the Veteran's 
mental disorders, the nurse practitioner 
should provide an opinion as to whether it is 
at least as likely as not (i.e. a 50% 
chance or greater) that the Veteran's 
schizophrenia had its onset in, or is 
medically related to, his military service.   
The nurse practitioner should explain the 
rationale for the opinion given.  The nurse 
practitioner's report should then be reviewed 
and signed by a supervising VA psychiatrist 
or psychologist.  

3.  If and only if, the VA nurse 
practitioner is unavailable, the Veteran 
should be scheduled for a VA examination by 
an appropriate mental health professional to 
determine whether he has any psychiatric 
disability other than PTSD, which is related 
to service.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then provide an opinion whether it is at 
least as likely as not (i.e. a 50 percent 
chance or greater) that any diagnosed 
psychiatric disability other than PTSD had 
its onset in, or is medically related to, the 
Veteran's military service.  The examiner 
should explain the rationale for the opinion 
given.

4.  The RO should then readjudicate the claim 
for service connection for psychiatric 
disorder other than PTSD.  If it remains 
denied, the RO should issue an appropriate 
supplemental SOC and provide the Veteran and 
his representative the opportunity to 
respond.  

5.  Additionally, the RO should also 
readjudicate the claim for an initial rating 
in excess of 30 percent for PTSD in light of 
any additional evidence received.  If it 
remains denied, the RO should issue an 
appropriate supplemental SOC and provide the 
Veteran and his representative the 
opportunity to respond.  
  
6.  Finally, the Veteran should be scheduled for 
a hearing before a VLJ sitting in St. 
Petersburg, Florida (or in the alternative, a 
videoconference hearing, if he so desires).  
Subsequent to the hearing, the case should then 
be returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


